
	
		I
		112th CONGRESS
		1st Session
		H. R. 1794
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2011
			Mr. Price of North
			 Carolina (for himself, Ms. Brown of
			 Florida, Mr. Butterfield,
			 Mr. Conyers,
			 Mr. Donnelly of Indiana,
			 Mr. Grijalva,
			 Mr. Kissell,
			 Mr. Lewis of Georgia,
			 Mr. McIntyre,
			 Mr. Miller of North Carolina,
			 Mr. Moran,
			 Mr. Walz of Minnesota, and
			 Mr. Watt) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to provide grants for innovative teacher retention
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Keep Teachers Teaching Act of
			 2011.
		2.FindingsThe Congress makes the following
			 findings:
			(1)The United States
			 faces an increasing need for high-quality educators.
			(2)Approximately
			 one-third of teachers leave the profession within 5 years of being hired
			 because of poor working conditions, low pay, low morale, or lack of a pathway
			 for professional advancement. In some schools, the five-year attrition rate
			 reaches 50 percent.
			(3)Effective teacher
			 retention programs to address this problem are already at work in school
			 districts around the country, and many more innovative programs could be
			 advanced if additional resources were available.
			(4)Efforts to address
			 the teacher shortage demands a national strategy to support the development and
			 implementation of innovative teacher retention programs.
			(5)The Department of
			 Education can play an important role in facilitating the identification of the
			 most promising teacher retention approaches and disseminating information about
			 them to States and local educational agencies.
			3.Grants for innovative
			 teacher retention programsSection 2151 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6651) is amended by adding at the end the
			 following:
			
				(g)Teacher
				retention activities
					(1)In
				generalThe Secretary shall establish and carry out a teacher
				retention program to assist State educational agencies and local educational
				agencies in developing and implementing innovative teacher retention programs.
				The program shall support the development of model programs and best practices
				in retaining quality teachers in the classroom and shall facilitate the
				dissemination of innovative teacher retention programs to local educational
				agencies throughout the United States.
					(2)GrantsThe
				Secretary shall carry out
				paragraph (1) by making grants to eligible
				entities to develop and implement innovative teacher retention programs,
				including activities such as—
						(A)professional
				development programs;
						(B)teacher mentoring
				programs;
						(C)advanced
				certification or advanced credentialing;
						(D)research, travel,
				or fellowship opportunities; and
						(E)pairing of
				teachers with professionals in research or industry.
						(3)Eligible
				entitiesIn this subsection, the term eligible
				entity includes—
						(A)local educational
				agencies;
						(B)State educational
				agencies; and
						(C)partnerships of
				local educational agencies, nonprofit organizations, and institutions of higher
				education.
						(4)Grant
				termsGrants under this
				subsection shall be awarded for periods of not more than 5 years and on a
				competitive basis. Grants awarded under this subsection may be renewed.
					(5)Secretary’s duty
				to identify most promising teacher retention approachesThe Secretary shall identify the most
				promising teacher retention approaches, including those already working and
				those developed through grants funded under this subsection, and disseminate
				information about those approaches to States and local educational agencies
				around the country. The Secretary shall transmit to the Committee on Education
				and the Workforce of the House of Representatives and the Committee on Health,
				Education, Labor, and Pensions of the Senate, not later than 9 months after the
				date of the enactment of this subsection, and annually thereafter, a report
				that describes the methodology by which the most promising teacher retention
				programs are identified and the Secretary’s efforts to disseminate information
				regarding such programs to State departments of education and local educational
				agencies throughout the United
				States.
					.
		
